Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a final action in response to amendment filed on 12/06/2021. Claims 1-20 are pending. 
Response to Argument
Applicant’s argument regarding 112 rejection have been fully considered and are persuasive
Applicant’s argument regarding a/an/one or more is meant to include their original meanings is persuasive. The 112 rejection has been withdrawn.
Applicant’s argument regarding 101 rejection have been fully considered but are not persuasive.
Prong 1 argument
Applicant first argues that claim 1 does not recite any mathematical relationship. 
While examiner agrees that claim 1 does not recite mathematical relationships, it is worth noting that dependent claim 5, for example, describes determining a first ratio and a second ratio. However, a claim that does not recite mathematical relationship can still recite other groupings of abstract idea, which is the case here (see below). Therefore, the argument is not persuasive.
Applicant then argues that because claim 1 includes limitation that cannot be performed in human mind, it does not recite an abstract idea.
While examiner agrees that a claim that can not be performed in human mind does not fall into mental process grouping. However, similarly to above argument regarding mathematical relationship, a claim can still recite certain methods of organizing human activities even if it does not recite a mental process or mathematical relationships. 
Applicant then argues that claim 1 does not recite any method of organizing human activities. 
Examiner respectfully disagree because claim 1, for example, recites a business relation between a passenger and a service provider (see analysis shown in rejection below). Such business relationship falls within certain methods of organizing human activities and therefore, claim 1 recites an abstract idea.
Prong 2 argument
Applicant first argues that the claims integrates any judicial exception into practical application by providing a specific manner of determining and displaying a carpool route. 
Examiner respectfully disagree. Here, the alleged specific manner of determining and displaying is achieved by “determining a carpool route …. based on a real-time location of the provider terminal, a destination of the first transportation service, an origin of the second transportation service, and a destination of the second transportation service” and “display, on the provider terminal … the carpool route”. As per the determining, the determining merely states a route is determined based on a list of factors. As an initial matter, such determination is part of the abstract idea as it merely describes what factors are being considered in establishing the business relationship between passenger and provider. Since determining is part of the abstract idea, it doesn’t integrate the abstract idea into practical application. Further, it’s worth noting that such statement of determining a route based on various factors are just a result-

Applicant then argues the claims includes novel carpool service that occurs when provider completes first or second sub transportation service and therefore should be eligible. 
Examiner respectfully disagree because the novelty is of “no relevance” in determining whether the subject matter falls within patentable subject matter. See MPEP 2106.05. Furthermore, it’s worth noting that the timing of forming business relation is indeed part of the abstract idea. Therefore, it is not an additional element that can integrate the abstract idea into practical application.
2B argument
Applicant argues that at least some limitations identified above is not well-known.
Examiner would note that as Applicant pointed out, at step 2B, evaluation of whether limitations are well-understood, routine and conventional is performed on insignificant extra solution activities. Examiner has not identified limitations argued by Applicant to be insignificant extra solution activities. Therefore, it is appropriate for examiner to rely on the same analysis performed in prong 2 in step 2B.
Therefore, the 101 rejection has been maintained.

Applicant first argues that Lamber does not disclose the first transaction request of the service provider is transmitted when the service provider completes the first sub transportation service or the second sub transportation service.
Examiner respectfully disagree with this characterization of Lambert. In Lambert, provider (driver) will indicate that passengers are dropped off (0043) when either first or second sub transportation service is completed. This indication is the claimed first transaction request as the indication indicates progress of a transaction. Further, just as Applicant’s characterization the claim limitation on page 19 of Remarks, this indication can also be used to “indicate the service provider my serve for another requester” as Lambert’s indication indicate the number of available seats in the car. Therefore, Applicant’s argument is not persuasive.
Applicant further argues that Lambert’s route determination is not based on “real-time location of the provider terminal, a destination of the first transportation service, an origin of the second transportation service, and a destination of the second transportation service” while noting that Lambert’s routes are based on “pickup locations and dropoff locations of all passengers”.
Examiner notes that pickup locations and dropoff locations of all passengers would meet the various origin and destination portion of the list. Therefore, Applicant’s argument, is merely directed to whether the real-time location of the provider is being considered. In this regard, Examiner notes 0025 of Lambert that the pool of driver that can be assigned is updated based on “a driver changes route (e.g., as indicated by position information received from a device location- for example, a GPS location signal indicating a vehicle location)”. Therefore, 
Therefore, Applicant’s arguments are not persuasive.

Applicant’s further argument are based on similarity or dependency to independent claims. Therefore, please refer to the paragraphs above.
Claim Objections
Claims 7 and 14 includes reference to fifth and sixth electronic signals. It appears to be a drafting oversight as all other references to first through fourth electronic signals has been removed. Applicant is recommended to either amend the language to remove reference to electronic signals (similar to other claims) or rename them as first and second electronic signals. Alternatively, to avoid confusion with the terminologies used in spec, these signals can be referred as an electronic signal and another electronic signal.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 8, 15 recites the following limitations. 
Obtain … a first transaction request associated with a transportation service during a first transportation service, wherein the first transportation service includes a first sub transportation service and a second sub transportation service, and the first transaction request of the service provider is transmitted when the service provider completes the first sub transportation service or the second sub transportation service
Obtain … a second transaction request, wherein the second transaction request is associated with a second transportation service that is not in the first transportation service, and the second transaction request requires the service provider to pick up the service receiver from a first location determined by the service receiver;
generate an assignment strategy associated with combining the first transportation service and the second transportation service into a third transportation service; and 
determine a carpool route for the assignment strategy based on a real-time location [of the provider terminal], a destination of the first transportation service, an origin of the second transportation service, and a destination of the second transportation service

The above identified limitations, in a combination, forms a business relationship among the service provider, service receiver, and service platform. Moreover, the preamble of these 
 This judicial exception is not integrated into a practical application.
Claim 1 includes the following additional elements
Logic circuits configured to communicate with the one or more storage media via bus, wherein when executing the set of instructions, logic circuits are directed to:
A provider terminal of a service provider (to obtain request)
A requestor terminal of a service receiver (to obtain request)
Real-time location of the provider terminal (to be used to determine carpool route)
Display, on the provider terminal of the service provider, the carpool route.
Claim 8 includes the following additional elements
Obtaining, from a provider terminal of a service provider, [request];
Obtaining, by a requestor terminal of a service receiver, [request] …
Real-time location of the provider terminal (to be used to determine carpool route)
Display, on the provider terminal of the service provider, the carpool route.
Claim 15 includes the following additional elements
Non-transitory computer readable medium comprising instructions … when executed by one or more processors of at least one computing device, the at least one set of instructions causes the computing device to perform a method
Obtaining from a provider terminal of a service provider, [request];
Obtaining from a requestor terminal of a service receiver, [request]
Real-time location of the provider terminal (to be used to determine carpool route)
Display, on the provider terminal of the service provider, the carpool route

All of these additional elements are generic computer components described in high generality (e.g., circuits, terminals). Furthermore, they’re only merely used as a tool to implement the recited abstract idea. The circuits are merely used to store instruction to implement the abstract idea. The provider terminal is only used to obtain request “from a provider terminal” and display information “on the provider terminal”; the provider terminal is also similarly to have its real-time location being used to determine carpool route “based on real-time location of the provider terminal”. Specification describes in 0037 that this can be achieved by any positioning technology that can be used interchangeably (list includes “or the like”), and therefore the positioning technology is also generic computer component. As such, the real-time location being based on is merely applying abstract idea to a generic computer component. Similarly, requestor terminal is used to obtain request “from a provider terminal”. All of which are merely instructions to implement the abstract idea on a computer, whether alone or viewed in an ordered combination. Therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed above in prong 2 analysis, the 
The dependent claims merely further limit the abstract idea identified in the independent claims and therefore prong 1 analysis would arrive at the same result. While some of these dependent claims introduced additional signals (claims 7, 14), they are merely described on high level as signals that are transmitted/received having information to implement the abstract idea. This is also merely generally applying the abstract idea on a computer and still would not be sufficient to integrate the abstract idea into practical application or provide significantly more. Therefore, dependent claims 2-7, 9-14, 16-20 are also ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-5, 7-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 20160027306) in view of Qin (CN 102637359 A).
As per claim 1, Lambert discloses a system for displaying a route for carpooling service, comprising:
one or more storage media, comprising a set of instructions (see at least Lambert, 0022, a memory for storing instructions); and
logic circuits configured to communicate with the one or more storage media, wherein when executing the set of instructions (see at least Lambert, 0022, a processor … is coupled with a memory for storing instructions), the logic circuits are directed to:
obtain, from a provider terminal of a service provider, a first transaction request associated with a transportation service during a first transportation service, wherein the first transportation service includes a first sub transportation service and a second sub transportation service, and the first transaction request of the service provider is transmitted when the service provider completes the first sub transportation service or the second sub transportation service (see at least 0025, a system for ride chaining updates a pool of potential driver in the event that a new driver indicates availability to provide a ride, a driver indicates an available seat due to … a pickup, … accepts a potential rider, … rejects a potential rider. See also 0032, an embodiment of a chained route … adding a third pickup and dropoff to a route already comprising two pickups and two dropoffs. See also 0043, In 1308, the driver confirms group size. … In 1318, the driver indicates that passengers dropped off. Examiner notes that driver indication is a first transaction request
obtain, from a requestor terminal of a service receiver, a second transaction request, wherein the second transaction request is associated with a second transportation service from a service receiver that is not in the first transportation service, and the second transaction request requires the service provider to pick up the service receiver from a first location determined by the service receiver (see at least Lambert, 0025, system for ride chaining updates a pool of riders desiring rides in the event that an indication is received that a rider desires a ride. See also 0032, in embodiment of a chained route … adding a third pickup and dropoff to a route already comprising two pickups and two dropoffs. See also 0035, a driver receives a new passenger pickup during any part of a current route (e.g., when en route to a pickup, when en route to a dropoff, etc.));
generate an assignment strategy associated with combining the first transportation service and the second transportation service into a third transportation service (see at least Lambert, 0032, a third passenger pickup and dropoff added after the route has started. See also Fig. 6 where a route includes first pickup, third pickup, second pickup, first dropoff, third dropoff, and second dropoff; thereby combining all three pickup/dropoff routes into one between 600 to 612); and
determine a carpool route for the assignment strategy based on a 
display, on the provider terminal of the service provider, the carpool route (see at least Lambert, Fig. 6 wherein during the transportation, indication of pickup and destination are provided to the driver at multiple occasions during a route that combines three pickups and dropoffs. See also Fig. 13, next location is iteratively provided by repeating the loop among 1312, 1304 and 1322, which forms the route that is based on assignment strategy of combining three pickups and dropoffs.).
Lambert, while teaches using location of driver as a trigger to determine a pool of potential drivers, where such pool of driver is used to generate a carpool route; Lambert teaches using GPS but does not explicitly the GPS represents a real-time location. 
Nevertheless, Qin teaches using real-time location of the vehicle in assigning carpool route (see at least Qin, 0023, “taxi driver transmits information … to the data processor … comprising a destination … besides, the current position of the taxi can be obtained through GPS positioning system by a data processor”. See also 0022, optimized solution of the shortest route … at intervals of 30 seconds for one trunking optimization operation co-taking matched and pushing matched trunking optimization scheme. Examiner notes that this corresponds to Applicant’s supplied translation on page 9, 1nd – 3rd paragraph. Examiner further notes trunking is used here to refer to vehicle capacity (similar to trunk space)).
Therefore, it would have been obvious for one ordinary skilled in the art right before the effective filing date of the present invention to combine Qin’s using real-time GPS data of vehicle as part of Lambert’s ride chaining algorithm for the purpose of recalculating optimized 
   
As per claim 2, Lambert further discloses the system of claim 1, wherein 
the first transportation service is associated with a first route (see at least Lambert, Fig. 6, first pickup/dropoff is associated with the route between 602 (first passenger pickup) and 608 (first passenger dropoff)); and
the second transportation service is associated with a second route (see at least Lambert, Fig. 6, second pickup/dropoff is associated with a route between 606-612);

As per claim 3, Lambert further discloses the system of claim 2, wherein to generate the assignment strategy the logic circuits are further directed to:
determine matching information according to the first transaction request and the second transaction request (see at least Lambert, Fig. 9, step 902, determine detour time and pickup delay to add the ride to the driver route. Examiner notes that this detour time and pickup delay is calculated for each driver with routes based on steps 904-906, which would include the driver illustrated in Fig. 5 (before third pickup/dropoff being added to form Fig. 6 route));
determine one or more candidate transaction requests according to the matching information (see at least Lambert, 0039, In 906, it is determined whether a driver from the set of drivers with routes meets delay criteria. … In 908, the ride is assigned to the driver with a route with minimum delay time. Each driver in the set of driver is currently assigned a route, and therefore are associated with a transaction. Therefore, current assignment of the set of drivers who meets the delay criteria are the claimed candidate transaction requests);
determine a target transaction request according to the candidate transaction requests (see at least 0039, In 908, the ride is assigned to the driver with a route with minimum delay time.); and
generate the assignment strategy according to the target transaction request (see at least 0039, In 908, the ride is assigned to the driver with a route with minimum delay time).

As per claim 4, Lambert further discloses the system of claim 3, wherein the carpool route includes a first sharing route associated with the first transportation service and a second sharing route associated with the second transportation service (see at least Lambert, Fig. 6, first passenger shares ride between 604-608, third passenger (associated with claimed second transportation service) shares ride between 604-610).

As per claim 5, Lambert further discloses disclose the system of claim 4, wherein to determine the matching information the logic circuits are further directed to:
determine a length of the first route, a length of the second route, a length of the first sharing route and a length of the second sharing route (see at least Fig. 6, wherein the route 600-610 is mapped out, which includes first route, second route, first sharing route and second sharing route. See also 0022, when the driver indicates that the ride is complete, a charge for the ride is determined (e.g., based on distance traveled and on Therefore, the length of each segment in Fig. 6 is part of the calculation for the charge); and
Lambert does not explicitly disclose
determine a first ratio of the length of the first sharing route to the length of the first route, and a second ratio of the length of the second sharing route to the length of the second route.
Qin teaches that in the situation of determine an optimal assignment strategy of whether to merge multiple different ride requests into one,  the shortest distance between current location r to destination s (d.nrs) and shortest distance for shared ride (d.mnrs) are calculated (see at least Qin, 0024, The data processor receives … initially processing and calculating the shortest distance out of vehicle position to the target … shortest route dms (note: this is incorrected OCRed and should be d.nrs)… the vehicle carrying dmnrs … the shortest distance route to destination according to co-taking. See further explanation provided below).  
Qin’s 0024 and step 5 of 0025 are reproduced below

    PNG
    media_image1.png
    527
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    851
    media_image2.png
    Greyscale

Note the highlighted portion regarding d.nrs and d.mnrs can be roughly translated into 1) d.nrs represent the shortest distance between passenger’s current location to destination and 2) d.mnrs represent the shortest distance for shared route. Furthermore, as shown in step 5, d.mnrs is divided by d.nrs and the overall function will be limited to k. This correspond with Applicant’s supplied translation on page 10-11’s step 5 that “the ratio of detouring after closing in by bus costed will be limited in the scope of maximal value k of regulation, according to d.mnrs, d.nrs, X.mn.” (emphasis added).
Therefore, Qin teaches the claimed limitation of determining first and second ratio in 0024-0025 (pages 9-11 of supplied translation) because the calculation is performed for each additional potential ride.
	 It would have been obvious for one ordinary skilled in the art right before the effective filing date of the present invention to combine Qin’s ratio of detour with Lambert’s ride chaining strategy involving driver meeting delay criteria that comprises “any other appropriate criteria” for the purpose of ensuring the combined route does not overburden each passenger individually by detouring over a certain limit (Qin: page 10, step 5; Lambert: 0039).

As per claim 7, Lambert further discloses the system of claim 1, wherein the logic circuits are further directed to:

receive sixth electronic signals including a response of refusing to combine the first transportation service and the second transportation service into the third transportation service from the service receiver (see at least Lambert, 0025, system for ride chaining updates a pool of riders … in the event that … a rider rejects a driver assigned to provide a ride. Examiner notes that while Lambert does not explicitly disclose multiple signals, mere duplication of parts (in this case, signals) has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 VI. B. Here, no new or unexpected result is produced by having multiple signals instead of just one because the same information is nevertheless processed); and
determine that the assignment strategy is not to combine the first transportation service and the second transportation service into the third transportation service (see at least Lambert, 0025, a system for ride chaining recalculates a selection of a driver for a rider based on an updated pool of riders. Examiner notes that as shown in previous step, the update of rider pool can be triggered by rider rejecting a driver assigned to provide rides; therefore, the recalculated would mean it is decided not to combine the rider’s requested route into the rejected driver’s existing route).
Regarding the confirmation message, Lambert at least strongly implies that such message exist because 0025 of Lambert shows that rider can accept a driver assigned to a ride or rejects a 
Nevertheless, Qin teaches a confirmation message is communicated to the service receiver (see at least Qin, 0026, Finally, the central processing unit sends the said co-taking solution to the taxi driver and passengers … transmitted to the passenger … includes a current position of the taxi … telephone. … both receiving the consent information of each other, then … fare plan successfully implemented. Examiner notes that this is also shown in Applicant’s supplied translation on page 11, last paragraph. Specifically, “At last; Center processor … to send to taxi driver and passenger above mentioned closing. … what send to the passenger is … the taxi information of its coupling: the current location of taxi, … telephone number. … After both sides all received the other side’s “agreement” information, then request was closed and the passenger …. Waited taxi the original place” Furthermore, see Fig. 4, step s50-s60, which teaches the center processor transmit assignment proposal to receiver (rider) and the receiver may accept or reject the proposal). 
It would have been obvious for one ordinary skilled in the art right before the effective filing date of the present invention to combine Qin’s transmitting a message regarding driver information to passenger right before Lambert’s passenger reject or accept the assigned rider for the purpose of providing information for passenger to make an informed decision. 

Claim 8 contains limitations substantially similar to claim 1 except for being a method claim. Therefore, they would be similarly rejected. Similarly, claims 9-12, 14 contains limitations substantially similar to claims 2-5, 7 and are also rejected under similar rationale.
Claim 15 contains limitations substantially similar to claim 1 except for a non-transitory computer-readable medium that contains instructions; however, the logic circuits communicating with storage media as disclosed in claim 1 would read on this limitation. Therefore, they would be similarly rejected. Similarly, claims 16-19 contains limitations substantially similar to claims 2-5 and are also rejected under similar rationale.
Claims 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Qin, further in view of Shoval (US 20170300848)
As per claim 6, Lambert further discloses the system of claim 1, wherein the logic circuits are further directed to:
obtain a request time of the second transaction request (see at least Lambert, 0021, If two riders request  … rides that overlap significantly at points closely in time. See also 0023, it is appropriate to combine the rides in the event that combining rides slows them down by less than a slowdown threshold … the slowdown threshold can vary (e.g., by … time of day));

determine that the assignment strategy is not to combine the first transportation service and the second transportation service into the third transportation service (see at least Lambert, 0025, a system for ride chaining recalculates a selection of a driver for a rider based on an updated pool of riders. Examiner notes that as shown in previous step, the update of rider pool can be triggered by rider rejecting a driver assigned to provide rides; therefore, the recalculated would mean it is decided not to combine the rider’s requested route into the rejected driver’s existing route).

Shoval teaches that when making dispatch plans for vehicles in a region, quality of service requirement would differ between rush hour and non-peak hours (see at least Shoval, 0110, 3) driving speed and QoS requirement differ … between rush hour and non-peak times).
It would have been obvious for one ordinary skilled in the art right before the effective filing date of the present invention to combine Shoval’s categorizing time of day by rush and non-peak hour with Lambert’s time of day dependent slowdown threshold because the slow down threshold of Lambert effectively indicates acceptable level of Quality of Service requirement and as indicated in Shoval’s 0025, requirement for an acceptable level of quality can differ based on whether ride occurs during rush hour.

Claims 6, 20 contains limitations substantially similar to claim 6 and are also rejected under similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628



/GEORGE CHEN/Primary Examiner, Art Unit 3628